Case 2:19-cv-00970-SJF-GRB Document 16 Filed 05/28/19 Page 1 of 2 PageID #: 58
                                                                                          FI LED
                                                                                      IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.D.N.Y.


   UNITED STATES DISTRICT COURT
                                                                                *      MAY 28 2019       *
   EASTERN DISTRICT OF NEW YORK                                                 LONG ISLAND OFFICE
   -------------------------------------------------------X
   CASSANDRA GREENE,

                                  Plaintiff,                           FLSA MEDIATION
                                                                       REFERRAL ORDER
                                                                        l 9-cv-0970 (SJF)(GRB)
                          v.
   BRADY RISK MANAGEMENT INC., SEAN M.
   BRADY, and KATE SCHMITZ-PAPIN!,

                                  Defendants.
  --------------------------------------------X
   FEUERSTEIN, District Judge:

           Plaintiff commenced this action asserting claims pursuant to, inter alia, the Fair Labor
   Standards Act of 1938 ("FLSA"), as amended, 29 U.S.C. § 201 et seq. The case is hereby
   referred to mediation pursuant to Local Civil Rule 83.8 and subject to the following deadlines:

          (1) No later than July 17, 2019 parties must serve on each other, but not file, copies of
              the following:
                  (a) Plaintiff(s): documents in the possession, custody, or control of plaintiff(s)
                      that pertain to the unpaid wages claimed in the complaint;
                  (b) Defendant(s):
                      (i)     Time sheets and/or other time records and payroll records in the
                              possession, custody or control of defendant(s) that pertain to work the
                              plaintiff(s) performed during the period for which each plaintiff claims
                              unpaid wages; and
                      (ii)    Any written statement of policy, workplace rules, or handbook setting
                              out the policies and practices on compensating workers performing the
                              relevant type of work.

          (2) No later than July 17, 2019, the parties must also commence mediation by selecting
              a mediator. The parties may:
                 (a) use a mediator from the EDNY panel;
                 (b) select a private mediator; or
                 (c) seek the assistance of a reputable neutral ADR organization in the selection of
                     a mediator.

          (3) Mediation shall be completed no later than September 18, 2019. Within two (2)
              weeks of completion, the parties must electronically file a joint status report
              indicating whether the parties have reached an agreement in principle to settle the
              case. If settlement has been reached, the parties should include a request for a
Case 2:19-cv-00970-SJF-GRB Document 16 Filed 05/28/19 Page 2 of 2 PageID #: 59




             reasonable period of time for the execution of the finalized agreement and
             submission of a motion to approve the settlement.

           The initial conference scheduled for June 26, 2019 is adjourned to October 16, 2019 at
  11 : 15 a.m. in courtroom 1010 of the Central Islip courthouse. The conference will be adjourned
  if the parties electronically file a motion to approve the settlement, including a copy of the fully
  executed settlement agreement and a stipulation of dismissal to be "So Ordered," at least two (2)
  days prior to the conference date.

  SO ORDERED.

                                                           Isl
                                                        Sandra J. Feuerstein
                                                        United States District Judge
  Dated: May 28, 2019
         Central Islip, New York




                                                       2
